Motion for leave to appeal to the Court of Appeals granted; the following questions to be certified: 1. Has the court power upon this motion to order the plaintiff to pay to the defendants the amount of their expenses incurred in removing plaintiff’s poles and wires? 2. Has the court power upon this motion to direct that judgment be entered in favor of the defendants and against the plaintiff for the amount of defendants’ expenses incurred in removing plaintiff’s poles and wires? Present — Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ.